Matter of Hamilton v Eckert (2020 NY Slip Op 01788)





Matter of Hamilton v Eckert


2020 NY Slip Op 01788


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


252 TP 19-00582

[*1]IN THE MATTER OF ADAM HAMILTON, PETITIONER,
vSTEWART T. ECKERT, SUPERINTENDENT, WENDE CORRECTIONAL FACILITY, RESPONDENT. 


ADAM HAMILTON, PETITIONER PRO SE. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Emilio L. Colaiacovo, J.], entered March 25, 2019) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated various inmate rules. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this proceeding pursuant to CPLR article 78 seeking to annul a determination, following a tier II disciplinary hearing, that he violated certain inmate rules. The record does not support petitioner's contention that his plea of guilty to the alleged violations was the product of duress or coercion (see generally Matter of Burch v Venettozzi, 160 AD3d 1328, 1328-1329 [3d Dept 2018]). Petitioner's plea of guilty precludes his further contention that the determination is not supported by substantial evidence (see Matter of Washington v Annucci, 170 AD3d 1585, 1585 [4th Dept 2019]; Matter of Ingram v Annucci, 151 AD3d 1778, 1778 [4th Dept 2017], lv denied 30 NY3d 904 [2017]).
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court